Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/26/2021 has been entered.
 
Response to Amendment
Applicant’s Amendment filed 11/26/2021 has been entered. Claims 1-5, 7-10, 12-16, and 21 remain pending. 

Response to Arguments
Applicant's arguments filed 11/26/2021, with respect to the 35 U.S.C. 103 rejection of Claims 1-10 and 12-20, have been fully considered but they are not persuasive. Applicant details on page 2 that “Asenjo’s attestation system does not determine whether a predetermined command change has been made to the program of the industrial machine”. In [0163] of the instant application, the term “predetermined change” is defined as “a particular change that, when the particular change is made, causes the change information to be output”. .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant details on page 2 that Asenjo “does not (and cannot) disclose or somehow suggest storing the program collected as the backup at the first time point and changed-unchanged information regarding whether the predetermined command change has been made to the program, and also outputting change information regarding the predetermined command change based on the changed-unchanged information and the program collected as the backup at the first time point.” Asenjo teaches that the data is collected as a time stamp associated with it in [0064]. Furthermore, in [0071] Asenjo details that the attestation system includes allocation to a storage system to perform analysis on the data collected over time.  As the rejection highlights, the rejection is based off Asenjo in view of Liu, with Liu providing the teaching in [0081] the details of Step S302 that 
The amendment to Claim 1 of “the setting data being a program that includes a command to operate the industrial machine” is taught by the previously presented prior art Asenjo (US20140337277). Asenjo teaches in [0071] that the attestation system uses data subsets to characterize the configuration of industrial systems, where the configuration parameters include the software code that are loaded on the industrial controllers. Further, Asenjo teaches in [0039] the industrial controllers outputting operational commands. The amendment to Claim 4 to “when a predetermined command that affects the industrial machine has been changed, that the predetermined command change has been made” is taught by in [0071], of Asenjo, with the attestation system analyzing the collected data on the industrial controllers and in [0095] when a deviation is determined that a notification of the change is generated.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 details the predetermined command is “a command for changing linear interpolation to link interpolation”, “a command for changing link interpolation to linear interpolation”, AND “a command for changing a waiting condition”. In [0163], the instant application details examples for the command as being “a command for changing linear interpolation to link interpolation”, “a command for changing link interpolation to linear interpolation”, and “a command for changing a waiting condition such as waiting time”. Further, [0164] of the instant application details an example of the predetermined command being determined as “linear interpolation has been changed to link interpolation”. As the specifications are detailing the “predetermined command” is of a singular nature, and the claim language by using the “and” would make the “predetermined command” of Claim 5 to be all three instead of one of the three. Examiner suggests changing the conjunction to “or” such that it is clear that the predetermined command is towards a singular command and not all three. 
Claim 21 is rejected due to dependence on Claim 5.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Asenjo (US20140337277; As provided in the IDS dated 06/03/2020, Document #AA) in view of Liu (CN103176901).
	In regards to Claim 1, Asenjo teaches “An industrial machine management system (cloud platform includes device management – Figure 1; Device Management component – [0049]), comprising: a management device that includes a memory (attestation system includes memory – [0045]) and circuitry configured to collect changeable setting data of an industrial machine (device management maintains and manage information on devices such as current device configuration settings – [0049]; collect device, asset, process, and system data 1402 – Figure 14; device level includes configuration variables 1008 – Figure 10) as a backup (attestation system allocates cloud based storage to analyze collected data over time – [0071]; customer-specific data over time includes device configuration data 902 – Figure 9), the setting data being a program (software code as customer-specific data over time, 902 – Figure 9; Attestation system includes data subsets that characterize the configuration and operational aspects of the industrial system, including device configuration parameters which includes software code loaded on industrial controllers – [0071]) that includes a command to operate the industrial machine (automation system includes industrial controllers to facilitate monitoring and control, with controller outputting operational commands –[0039]), and determine whether a predetermined command change has been made to the program (identify deviation of system, asset, or device characteristic from baseline 1406 – Figure 14) by comparing the program (baseline data – [0071]; baseline data analysis used for comparison benchmarks – [0073])) collected as the backup at a first time point (industrial data collected is tagged with a time stamp – [0064]), wherein the memory is configured to store the program collected as the backup at the first time point (attestation system includes memory – [0045]; attestation system allocates cloud based storage to analyze collected data over time – [0071]) and a changed-unchanged information regarding whether the  predetermined command change has been made to the program (identifying a deviation from the baseline characteristics, 1406, generate notification 1408 – [0095], Figure 14), and the circuitry is configured to output change information regarding the predetermined command change based on the changed-unchanged information and the program collected as the backup at the first time point (attestation system sends out notification to technical support personnel of detected concern, communication information of configuration settings of devices – [0089]; generate notification identifying deviation 1408- Figure 14).”
	Asenjo does not teach “by comparing the program collected as the backup at a first time point with the program collected at a second time point different from the first time point.”
	Liu teaches “by comparing the program collected as the backup at a first time point with the program collected at a second time point different from the first time point (Step S302, judging whether time parameter of current snapshot meets preset snapshot monitoring time parameter threshold, with snapshot time parameters including retention time and monitoring time interval, snapshot is usable copy of specified data set, and image of data at a certain point in time, with function of data backup – [0081]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asenjo to incorporate the teaching of Liu to use snapshots of datasets with time information for a backup. Doing so would improve the data collection of an industrial control system with software.

	In regards to Claim 2, Asenjo in view of Liu discloses the claimed invention as discussed above and Asenjo further teaches “the circuitry is further configured to output change content information as the change information, the change content information including content of the change made to the program (when a deviation/characteristic is determined, a notification including information regarding which aspect of the industrial system has been changed, notification can be text or interactive graphical representation – [0095]).”

	In regards to Claim 3, Asenjo in view of Liu discloses the claimed invention as discussed above and Asenjo further teaches “the program includes a plurality of kinds of programs changeable in the industrial machine (device management component maintain and manage information on assets where information includes firmware version and current device configuration settings – [0049]), and the circuitry is further configured to output change kind information as the change information, the change kind information including a kind of the (when a deviation/characteristic is determined, a notification including information regarding which aspect of the industrial system has been changed, notification can be text or interactive graphical representation – [0095]).”

In regards to Claim 4, Asenjo in view of Liu discloses the claimed invention as discussed above and Asenjo further teaches “the circuitry is further configured to determine when a predetermined command that affects the industrial machine has been changed, that the predetermined command change has been made (attestation system analyzed collected customer data to identify data subsets, data subsets includes software code loaded on industrial controllers – [0071]; when a deviation/characteristic is determined, a notification including information regarding which aspect of the industrial system has been changed, notification can be text or interactive graphical representation – [0095]).”

In regards to Claim 7, Asenjo in view of Liu discloses the claimed invention as discussed above and Asenjo further teaches “the circuitry is further configured to set the predetermined command change based on the industrial machine (software code loaded on industrial controllers to control industrial device – [0071]).”

In regards to Claim 8, Asenjo in view of Liu discloses the claimed invention as discussed above and Asenjo further teaches “the circuitry is further configured to transmit a change notification to a predetermined destination based on the change-unchanged information and (notifications sent to client device – [0085]).”

In regards to Claim 9, Asenjo in view of Liu discloses the claimed invention as discussed above and Asenjo further teaches “the circuitry is further configured to decide the destination based on the industrial machine (notification preferences are defined in a model and determine appropriate client device for notification destination – [0085]).”

In regards to Claim 10, Asenjo in view of Liu discloses the claimed invention as discussed above and Asenjo further teaches “the circuitry is further configured to store a history of the program collected by the circuitry (attestation system allocates cloud based storage to analyze collected data over time – [0071]; customer-specific data over time includes device configuration data 902 – Figure 9), and 58output the change information based on the history (attestation system sends out notification to technical support personnel of detected concern, communication information of configuration settings of devices – [0089]).”

In regards to Claim 12, Asenjo teaches “A method for managing an industrial machine (cloud platform includes device management – Figure 1; Device Management component – [0049]), comprising: collecting changeable setting data of the industrial machine (device management maintains and manage information on devices such as current device configuration settings – [0049]; collect device, asset, process, and system data 1402 – Figure 14; device level includes configuration variables 1008 – Figure 10) as a backup (attestation system allocates cloud based storage to analyze collected data over time – [0071]; customer-specific data over time includes device configuration data 902 – Figure 9), the setting data being a program (software code as customer-specific data over time, 902 – Figure 9; Attestation system includes data subsets that characterize the configuration and operational aspects of the industrial system, including device configuration parameters which includes software code loaded on industrial controllers – [0071]) that includes a command to operate the industrial machine (automation system includes industrial controllers to facilitate monitoring and control, with controller outputting operational commands –[0039]); determining whether a predetermined command change has been made to the program (identify deviation of system, asset, or device characteristic from baseline 1406, generate notification 1408  – Figure 14) by comparing the program (baseline data – [0071]; baseline data analysis used for comparison benchmarks – [0073]) collected as the backup at a first time point (industrial data collected is tagged with a time stamp – [0064]); storing, in a memory (attestation system includes memory – [0045]), the program collected as the backup at the first time point (attestation system includes memory – [0045]; attestation system allocates cloud based storage to analyze collected data over time – [0071]) and changed-unchanged information regarding whether the predetermined command change has been made to the program (identifying a deviation from the baseline characteristics, 1406 – [0095], Figure 14); and outputting change information regarding the predetermined command change based on the changed-unchanged information and the program collected as the backup at the first time point (attestation system sends out notification to technical support personnel of detected concern, communication information of configuration settings of devices – [0089]; generate notification identifying deviation 1408- Figure 14).”
Asenjo does not teach “by comparing the program collected as the backup at a first time point with the program collected at a second time point different from the first time point.”
	Liu teaches “by comparing the program collected as the backup at a first time point with the program collected at a second time point different from the first time point (Step S302, judging whether time parameter of current snapshot meets preset snapshot monitoring time parameter threshold, with snapshot time parameters including retention time and monitoring time interval, snapshot is usable copy of specified data set, and image of data at a certain point in time, with function of data backup – [0081]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asenjo to incorporate the teaching of Liu to use snapshots of datasets with time information for a backup. Doing so would improve the data collection of an industrial control system with software.

In regards to Claim 13, Asenjo teaches “A non-transitory computer-readable storage medium storing a program for causing a computer to perform a method for managing an industrial machine (computer-executable program – [0033]), the method comprising: collecting changeable setting data of the industrial machine (device management maintains and manage information on devices such as current device configuration settings – [0049]; collect device, asset, process, and system data 1402 – Figure 14; device level includes configuration variables 1008 – Figure 10) as a backup (attestation system allocates cloud based storage to analyze collected data over time – [0071]; customer-specific data over time includes device configuration data 902 – Figure 9), the setting data being a program (software code as customer-specific data over time, 902 – Figure 9; Attestation system includes data subsets that characterize the configuration and operational aspects of the industrial system, including device configuration parameters which includes software code loaded on industrial controllers – [0071]) that includes a command to operate the industrial machine (automation system includes industrial controllers to facilitate monitoring and control, with controller outputting operational commands –[0039]); determining whether a predetermined command change has been made to the program (identify deviation of system, asset, or device characteristic from baseline 1406, generate notification 1408  – Figure 14) by comparing the program (baseline data – [0071]; baseline data analysis used for comparison benchmarks – [0073]) collected as the backup at a first time point (industrial data collected is tagged with a time stamp – [0064]); storing the program collected as the backup at the first time point (attestation system includes memory – [0045]; attestation system allocates cloud based storage to analyze collected data over time – [0071]) and changed-unchanged information regarding whether the predetermined command change has been made to the program (identifying a deviation from the baseline characteristics, 1406 – [0095], Figure 14); and outputting change information regarding the predetermined command change based on the changed-unchanged information and the program collected as the backup at the first time point (attestation system sends out notification to technical support personnel of detected concern, communication information of configuration settings of devices – [0089]; generate notification identifying deviation 1408- Figure 14).”

	Liu teaches “by comparing the program collected as the backup at a first time point with the program collected at a second time point different from the first time point (Step S302, judging whether time parameter of current snapshot meets preset snapshot monitoring time parameter threshold, with snapshot time parameters including retention time and monitoring time interval, snapshot is usable copy of specified data set, and image of data at a certain point in time, with function of data backup – [0081]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asenjo to incorporate the teaching of Liu to use snapshots of datasets with time information for a backup. Doing so would improve the data collection of an industrial control system with software.

In regards to Claim 14, Asenjo in view of Liu discloses the claimed invention as discussed above and Asenjo further teaches “the program includes a plurality of kinds of program changeable in the industrial machine (device management component maintain and manage information on assets where information includes firmware version and current device configuration settings – [0049]), and the circuitry is further configured to output change kind information as the change information, the change kind information including a kind of the program to which the change is made (when a deviation/characteristic is determined, a notification including information regarding which aspect of the industrial system has been changed, notification can be text or interactive graphical representation – [0095]).”

In regards to Claim 15, Asenjo in view of Liu discloses the claimed invention as discussed above and Asenjo further teaches “the circuitry is further configured to determine when a predetermined command that largely effects the industrial machine has been changed, that the predetermined command change has been made (attestation system analyzed collected customer data to identify data subsets, data subsets includes software code loaded on industrial controllers – [0071]; when a deviation/characteristic is determined, a notification including information regarding which aspect of the industrial system has been changed, notification can be text or interactive graphical representation – [0095]).”

In regards to Claim 16, Asenjo in view of Liu discloses the claimed invention as discussed above and Asenjo further teaches “the circuitry is further configured to determine when a predetermined command that largely effects the industrial machine has been changed, that the predetermined command change has been made (attestation system analyzed collected customer data to identify data subsets, data subsets includes software code loaded on industrial controllers – [0071]; when a deviation/characteristic is determined, a notification including information regarding which aspect of the industrial system has been changed, notification can be text or interactive graphical representation – [0095]).”

Allowable Subject Matter
Claims 5 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863